Ogden, J.
The first objection to the bail bond is not well taken. The law does not require as great particularity in a bond taken by a committing magistrate, as it does in a bond taken before the District Court after indictment found. But under the authority of The State v. Russell, 24 Texas, 505, we must *134decide that the magistrate, before whom the party had been committed, had no authority after the- adjournment of his court, to take and approve a bail bond. The judgment is therefore reversed, and the cause dismissed.
Reversed and dismissed.